Exhibit 10.1

 

EMPLOYEE SEVERANCE AGREEMENT

This Employee Severance Agreement (this “Agreement”) is entered into as of the
19th day of July, 2019, by and between Protagonist Therapeutics, Inc., a
Delaware corporation (the “Company”), and Samuel Saks, M.D (the “Employee”).

Statement of Purpose

Whereas, Employee is currently employed by the Company as an at-will employee;

Whereas, notwithstanding the at-will nature of the employment relationship
between Employee and the Company, the Company has agreed to provide Employee
with severance benefits if Employee’s employment with the Company is terminated
by the Company without Cause or by Employee for Good Reason pursuant to the
terms set forth below.

Now, Therefore, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.At-Will Employment.  Employee acknowledges and agrees that Employee’s
employment relationship with the Company is at will. This Agreement does not in
any way alter Employee’s at-will status or limit the Company’s or Employee’s
right to terminate Employee’s employment with the Company at any time, with or
without Cause or advance notice.

2.Effect of Termination of Employment.

(a)Accrued Obligations. When Employee’s employment with the Company is
terminated for any reason, Employee, or Employee’s estate, as the case may be,
will be entitled to receive (i) an amount in cash equal to any accrued but
unpaid base salary owing by the Company to Employee as of the date of
termination, (ii) any unpaid reimbursements relating to business expenses
incurred by Employee prior to the date of termination, (iii) any accrued but
unused vacation time in accordance with Company policy and (iv) vested
entitlements under any other Company benefit plan or program as determined
thereunder.

(b)Separation Benefits upon Certain Terminations. If the Company terminates
Employee’s employment without Cause or Employee terminates employment for Good
Reason, then conditioned upon Employee satisfying the Release conditions set
forth below, the Company will provide Employee with the following benefits (the
“Separation Benefits”):  (i) payment of Employee’s then-current base salary for
a period of 9 months (12 months in the case of a Change in Control Termination);
(ii) in the case of a Change in Control Termination, payment of an amount equal
to one-twelfth of Employee’s then-current target bonus per month for the number
of months during which Employee is receiving salary continuation under clause
(i) above; and (iii) in the case of a Change in Control Termination,
acceleration of the vesting (and exercisability, as relevant) of all unvested
and/or unexercisable equity awards held by Employee as of immediately prior to






termination. The Separation Benefits are conditioned upon Employee executing a
general release of claims in a form acceptable to the Company (the “Release”)
within the time specified therein, which Release is not revoked within any time
period allowed for revocation under applicable law. The Separation Benefits will
be payable to Employee over time in accordance with the Company’s payroll
practices and procedures, subject to required withholding, beginning as soon as
practicable (but no more than thirty (30) days) following the Release becoming
irrevocable; provided, however, that if the Release revocation period spans two
calendar years, payments will begin in the second of those calendar years to the
extent required to avoid adverse taxation under Section 409A of the Internal
Revenue Code (the “Code”).

(c)Definitions.

(i)Cause. For purposes of this Agreement, “Cause” means: (A) Employee’s fraud,
embezzlement or misappropriation with respect to the Company; (B) Employee’s
material breach of fiduciary duties to the Company; (C) Employee’s willful or
negligent misconduct that has or may reasonably be expected to have a material
adverse effect on the property, business, or reputation of the Company; (D)
Employee’s material breach of any employment agreement or other agreement
between Employee and Company; (E) Employee’s willful failure or refusal to
perform his/her material duties as an employee of the Company or failure to
follow any specific lawful instructions of the Chief Executive Officer of the
Company; (F) Employee’s conviction or plea of nolo contendere in respect of a
felony or of a misdemeanor involving moral turpitude; (G) Employee’s alcohol or
substance abuse which has a material adverse effect on Employee’s ability to
perform his duties to the Company or the property, business, or reputation of
the Company; or (H) Employee’s failure to comply with the Company’s workplace
rules, policies, or procedures. In the event that the Company concludes that
Employee has engaged in acts constituting in Cause as defined in clause (C),
(D), (E), or (G) above, prior to terminating Employee’s employment for Cause the
Company will provide Employee with at least fifteen (15) days’ advance written
notice of the specific circumstances constituting such Cause, and an opportunity
to correct such circumstances to the extent correctable.

(ii)Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Employee’s express written
permission: (A) material diminution of Employee’s duties, authority or
responsibilities, relative to Employee’s duties authority or responsibilities as
in effect immediately prior to such reduction; provided, however, that the
acquisition of the Company and subsequent conversion of the Company to a
division or unit of the acquiring company will not by itself result in a
material diminution under this clause (A); (B) material diminution in Employee’s
base salary; or (C) a change by more than 50 miles in the primary geographic
location at which Employee is required to perform services hereunder; provided
that Employee has given prompt notice to the Company of the existence of such
condition (but in no event later than ninety (90) days after its initial
existence), Employee has provided the Company with a minimum of thirty (30) days
following such notice to cure such condition, and, if the Company fails to cure
such condition, Employee then terminates employment within thirty (30) days of
the end of such cure period.

(iii)Change in Control. For purposes of this Agreement, “Change in Control” has
the meaning set forth in the Company’s 2016 Equity Incentive Plan, as it may be
amended, or any successor plan thereto.








(iv)Change in Control Termination. For purposes of this Agreement, “Change in
Control Termination” means a termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason, in each case within 12 months
following a Change in Control.

(d)Certain Terminations Excluded.  For avoidance of doubt, the termination of
Employee’s employment: (i) by the Company for Cause; (ii) as a result of
Employee’s resignation other than for Good Reason; or (iii) as a result of
Employee’s death or disability (meaning the inability of Employee, due to the
condition of his physical, mental or emotional health, effectively to perform
the essential functions of his job with or without reasonable accommodation for
a continuous period of more than 90 days or for 90 days in any period of 180
consecutive days, as determined by the Company in its sole discretion in
consultation with a physician retained by the Company), will not constitute a
termination without Cause triggering the rights described in Section 2(b) above.

(e)Application of Internal Revenue Code Section 409A.  The intent of the parties
is that payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”), and this
Agreement shall be interpreted and construed in a manner that establishes an
exemption from (or compliance with) the requirements of Section 409A. 
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Section 2 that constitute “deferred compensation”
within the meaning of Section 409A will not commence in connection with
Employee’s termination of employment unless and until Employee has also incurred
a “separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (a “Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to Employee without causing
Employee to incur additional taxes under Section 409A.  The parties intend that
each installment of the Separation Benefits payments provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i). For the avoidance of doubt, the parties intend that payments
of the Separation Benefits set forth in this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9). However,
if the Company determines that the Separation Benefits constitute “deferred
compensation” under Section 409A and Employee is, on the termination of service,
a “specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A, then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Separation Benefits payments will be delayed until the earlier to
occur of: (i) the date that is six months and one day after Employee’s
Separation From Service, or (ii) the date of Employee’s death (such applicable
date, the “Specified Employee Initial Payment Date”), and the Company (or the
successor entity thereto, as applicable) will (A) pay to Employee a lump sum
amount equal to the sum of the Separation Benefits payments that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the commencement of the payment of the Separation Benefits had not been so
delayed pursuant to this Section, and (B) commence paying the balance of the
Separation Benefits in accordance with the applicable payment schedules set
forth in this Agreement.  With respect to any reimbursement or in-kind benefit
plans, policies or arrangements of the Company that constitute deferred
compensation for purposes of Section 409A, except as otherwise permitted by
Section 409A, the following






conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such plan, policy or arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such plan, policy or arrangement in any other
calendar year, (ii) any reimbursement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(f)Application of Internal Revenue Code Section 280G.  Notwithstanding anything
to the contrary contained in this Agreement, to the extent that any of the
payments and benefits provided for under this Agreement or any other agreement
or arrangement between Employee and the Company or its affiliates (collectively,
the “Payments”) (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this paragraph, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Payments shall be
payable either (i) in full or (ii) as to such lesser amount which would result
in no portion of such Payments being subject to an excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in Employee’s receipt on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless Employee and the
Company otherwise agree in writing, any determination required under this
paragraph shall be made in writing by the Company’s independent public
accountants, whose determination shall be conclusive and binding upon Employee
and the Company for all purposes. If a reduction in payments or benefits
constituting “parachute payments” is necessary, reduction shall occur in the
following order: (A) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (C) employee benefits shall be reduced last and in
reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced.  

3.Miscellaneous.

(a)Entire Agreement; No Further Obligations. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements (whether written or oral and whether express
or implied) between the parties to the extent related to such subject
matter.  Except as expressly provided above or as otherwise required by law, the
Company will have no obligations to Employee in the event of the termination of
Employee’s employment with the Company for any reason.

(b)Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns and,
in the case of Employee, heirs, executors, and/or personal representatives.
Employee may not assign, delegate or otherwise transfer any of Employee’s
rights, interests or obligations in this Agreement without the prior written
approval of the Company.








(c)Notices. Any notice pursuant to this Agreement must be in writing and will be
deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person; or (ii) five days after the date it is mailed by
certified mail, return receipt requested, postage prepaid; in the case of
Employee, to his/her most recent address as shown in the records of the Company,
and in the case of the Company, to its then-current corporate headquarters,
addressed to the attention of the Chief Executive Officer.

(d)Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. This Agreement may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law (e.g., www.docusign.com)) or other transmission method and
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes, and facsimile and electronic signatures shall be
equivalent to original signatures.

(e)Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless the amendment is in writing and signed by the Company and
Employee. No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving party. The failure of a party at
any time to require performance of any provision of this Agreement will not
affect such party’s rights at a later time to enforce such provision. No waiver
by a party of any breach of this Agreement will be deemed to extend to any other
breach hereunder or affect in any way any rights arising by virtue of any other
breach.

(f)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

(g)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement.  The word “including” in this Agreement
means “including without limitation.” All words in this Agreement will be
construed to be of such gender or number as the circumstances require.

(h)Governing Law. This Agreement will be governed by the laws of the State of
California without giving effect to any choice or conflict of law principles of
any jurisdiction.

 








In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first written above.

EMPLOYEE:

 

COMPANY:

 

 

 

 

 

Protagonist Therapeutics, Inc.

 

 

 

 

 

 

/s/: Samuel Saks, M.D.

 

By:

/s/: Dinesh V. Patel, Ph.D.

Samuel Saks, M.D

 

 

Dinesh V. Patel, Ph.D.

Chief Medical Officer

 

 

President and Chief Executive Officer

 

 

